Citation Nr: 9934788	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-23 248	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the RO.  



REMAND

The Board notes that the veteran has asserted that his 
current skin condition is the result of sunburns suffered 
while he was on active duty.  He also testified that Philip 
C. Gutherz, M.D., removed benign skin lesions from his arm 
and that the physician stated that they were caused by the 
sunburns sustained many years ago.  However, his lay 
assertions alone cannot constitute competent evidence to well 
ground the claim of service connection, but it triggers VA's 
duty to notify the veteran of the type of evidence necessary 
to complete his application.  38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this regard, the Board notes that the RO obtained the 
veteran's records from Dr. Gutherz which include a report 
indicating that a benign seborrheic hyperkeratotic lesion on 
sun-damaged skin was excised from the veteran's right arm in 
March 1997, but the records do not specifically relate any 
current lesion to sun exposure in service.  The veteran 
should be asked to provide all medical evidence which tends 
to support his assertions that he has a current skin 
disability due to injury or disease in service in order to 
well ground his claim of service connection.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for skin 
condition since service.  The veteran 
also should be instructed to all medical 
evidence which tends to support his 
assertions that he has a current skin 
disability due to sun exposure or other 
disease or injury which was incurred in 
or aggravated by service.  Based on his 
response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  Any VA 
treatment records should be procured in 
this regard and associated with the 
claims folder.  

2.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim.  All indicated action 
should be taken in this regard.  If the 
benefit sought on appeal remains denied 
in this regard, then the veteran and his 
representative should be provided with a 
supplement statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action on 
the veteran's part is required until further notice by the 
RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


